               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

Diversified Financial LLC, a     )
Nebraska Limited Liability Company,
                                 )
                                 )
    Plaintiff,                   )
                                 )
v.                               )                Case No. CIV-18-1101-D
                                 )
RHONDA BAKER, an individual, and )
JAROD BAKER, an individual,      )
                                 )
    Defendants.                  )

                                          ORDER

       Upon review of the Complaint, the Court finds insufficient factual allegations to

support the assertion of federal subject matter jurisdiction under 28 U.S.C. § 1332. 1

Plaintiff Diversified Financial, LLC, is alleged to be a limited liability company.       A

limited liability company is not treated like a corporation under 28 U.S.C. § 1332(c)(1),

but like a limited partnership or other unincorporated association under Carden v. Arkoma

Assocs., 494 U.S. 185, 195-96 (1990). See Siloam Springs Hotel, L.L.C. v. Century Surety

Co., 781 F.3d 1233, 1237-38 (10th Cir. 2015). The Complaint contains no information

concerning the members of the limited liability company and, therefore, fails to allege the

citizenship of these parties or to establish complete diversity of citizenship.




       1
            The Court has “an independent obligation to determine whether subject-matter
jurisdiction exists” and may raise the issue sua sponte at any time. 1mage Software, Inc. v.
Reynolds & Reynolds Co., 459 F.3d 1044, 1048 (10th Cir. 2006); see Arbaugh v. Y&H Corp., 546
U.S. 500 506 (2006).
       IT IS THEREFORE ORDERED that Plaintiff Diversified Financial, LLC, shall

file an amended complaint to allege the existence of diversity jurisdiction within 14 days

from the date of this Order.

       IT IS SO ORDERED this 13th day of November, 2018.




                                            2
